[Cite as State v. Sewell, 2011-Ohio-5532.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       ROSS COUNTY


State of Ohio,                        :
                                      :
      Plaintiff-Appellee,             :
                                      :          Case No. 11CA3207
      v.                              :
                                      :          DECISION AND
Benjamin Sewell,                      :          JUDGMENT ENTRY
                                      :
      Defendant-Appellant.            :          Filed: October 26, 2011
________________________________________________________________

                                             APPEARANCES:

Benjamin Sewell, Chillicothe Correctional Institution, Chillicothe, Ohio,
pro se Appellant.

Matthew S. Schmidt, Ross County Prosecuting Attorney, and Jeffrey C. Marks, Ross
County Assistant Prosecuting Attorney, Chillicothe, Ohio, for Appellee.
________________________________________________________________

Kline, J.:

{¶1}         Benjamin Sewell appeals the trial court’s denial of his “Motion to Tax

Expenses of Defendant-Petitioner Sewell as Prevailing Party to be Paid by Plaintiff-

Respondent.” Sewell contends that the trial court should have awarded him various

“litigation expenses” as costs. Because Sewell cannot (1) provide statutory authority for

the costs he seeks to recover or (2) demonstrate that the trial court’s denial of his

motion was an abuse of discretion, we disagree. Accordingly, we affirm the judgment of

the trial court.

                                                  I.

{¶2}         In June 2006, Sewell was convicted of two counts of rape. The trial court

classified him as a “sexually oriented offender” under the sex-offender-classification
Ross App. No. 11CA3207                                                                2


scheme that was in effect at the time. In December 2007, Sewell received a NOTICE

OF NEW CLASSIFICATION AND REGISTRATION DUTIES from the Office of the Ohio

Attorney General. The notice stated that he would be reclassified as a Tier III sex

offender pursuant to SB 10, effective January 1, 2008.

{¶3}       Sewell then filed a petition to challenge his new classification in the Ross

County Court of Common Pleas. The trial court denied his petition, and we affirmed the

trial court’s decision in State v. Sewell, Ross App. No. 08CA3042, 2009-Ohio-594

(hereinafter “Sewell I”).

{¶4}       Eventually, the Supreme Court of Ohio reversed our decision. See State v.

Bodyke, 126 Ohio St.3d 266, 2010-Ohio-2424; In re Sexual-Offender Reclassification

Cases, 126 Ohio St.3d 322, 2010-Ohio-3753, at ¶¶15, 20. As a result, the trial court

reinstated Sewell’s original sex-offender classification.

{¶5}       After the reinstatement of his original classification, Sewell filed a “Motion to

Tax Expenses of Defendant-Petitioner Sewell as Prevailing Party to Be Paid By Plaintiff-

Respondent.” In his motion, Sewell sought to recover various “litigation expenses”

under R.C. 2323.51, Civ.R. 11, and Civ.R. 54(D). The trial court denied Sewell’s

motion.

{¶6}       Sewell appeals and asserts the following assignment of error: I. “THE TRIAL

COURT ERRED TO THE PREJUDICE OF APPELLANT AND/OR ABUSED ITS

DISCRETION IN DENYING APPELLANT’S MOTION TO TAX NECESSARY

LITIGATION EXPENSES AS COSTS FOLLOWING THE ENTRY OF THE SUPREME

COURT OF OHIO IN HIS FAVOR.”

                                              II.
Ross App. No. 11CA3207                                                                3


{¶7}      In his sole assignment of error, Sewell claims that the trial court erred when it

denied his motion to tax necessary litigation expenses as costs in his favor.

{¶8}      Initially, we note that, in his “Statement of the Facts and Case,” Sewell

asserts that he “seeks litigation expenses under Civ.R. 54(D), R.C. §2323.51, and

Civ.R. 11.” Appellant’s Brief at 2. In his “Law and Argument” section, however, Sewell

argues only that he is entitled to recover costs under Civ.R. 54(D). He provides no

argument or authority demonstrating that he is entitled to recover the expenses under

either R.C. 2323.51 or Civ.R. 11. An appellant’s brief must include “[a]n argument

containing the contentions of the appellant with respect to each assignment of error

presented for review and the reasons in support of the contentions, with citations to the

authorities, statutes, and parts of the record on which appellant relies.” App.R. 16(A)(7)

(emphasis added). Because Sewell’s brief does not contain any argument that he is

entitled to relief under either R.C. 2323.51 or Civ.R. 11, we will not consider his cursory

assertion that R.C. 2323.51 and Civ.R. 11 allow him to recover his litigation expenses.

Accordingly, we examine only whether Sewell can recover his litigation expenses under

Civ.R. 54(D).

{¶9}      Civ.R. 54(D) provides: “Except when express provision therefor is made

either in a statute or in these rules, costs shall be allowed to the prevailing party unless

the court otherwise directs.”

{¶10}     Sewell argues that, because the Supreme Court of Ohio ultimately ruled in his

favor in Sewell I, he is the prevailing party in his challenge to his sex offender

reclassification. Thus, according to Sewell, the trial court erred when it denied his

motion seeking to recover various litigation expenses as costs.
Ross App. No. 11CA3207                                                                4


{¶11}     Civ.R. 54(D) “gives the trial court broad discretion to assess costs, and the

court’s ruling will not be reversed absent an abuse of that discretion.” Keaton v. Pike

Community Hosp. (1997), 124 Ohio App.3d 153, 156, citing Vance v. Roedersheimer,

64 Ohio St.3d 552, 555, 1992-Ohio-24; Gnepper v. Beegle (1992), 84 Ohio App.3d 259,

263. An abuse of discretion is more than a mere error of law; “it implies that the court’s

attitude is unreasonable, arbitrary or unconscionable.” Blakemore v. Blakemore (1983),

5 Ohio St.3d 217.

{¶12}     The Supreme Court of Ohio’s “interpretation of Civ.R. 54(D) is that the phrase

‘unless the court otherwise directs’ grants the [trial] court discretion to order that the

prevailing party bear all or part of his or her own costs.” Vance at 555. “To be taxable

as a cost under Civ.R. 54(D), an expense must be grounded in statute: ‘Costs, in the

sense the word is generally used in this state, may be defined as being the statutory

fees to which officers, witnesses, jurors and others are entitled for their services in an

action and which the statutes authorize to be taxed and included in the judgment. * * *

They are allowed only by authority of statute.’” Keaton at 156, quoting Vance at 555

(citations and internal quotation marks omitted).

{¶13}     Sewell seeks to recover the following litigation expenses: “1. Court costs in

court of common pleas, $125.00; 2. Court costs in the court of appeals, $160.00; 3.

Court costs in the Supreme Court, $40.00; 4. Paralegal expenses for all three judicial

levels, $500.00; [and] 5. Copy, postage, and stationery supplies, total of $125.00[.]”

Appellant’s Brief at 7.

{¶14}     Sewell admits that “some of [his] expenses, under other circumstances, may

not be appropriate as costs[.]” Appellant’s Brief at 7. He argues, however, that
Ross App. No. 11CA3207                                                                  5


because “the Attorney General of Ohio and the Prosecuting Attorney for Ross County,

Ohio, have neglected their respective responsibility, indeed, their sworn duty to guard

against encroachment from the legislative branch of government, Appellant should be

awarded his expenses as costs.” Id. at 7-8.

{¶15}      Sewell provides no statutory basis demonstrating that he can recover any of

his enumerated litigation expenses under Civ.R. 54(D). Paralegal expenses are not

recoverable as costs under Civ.R. 54(D). See Abetew v. Denu, Franklin App. No.

01AP-87, 2002-Ohio-628; Vassil v. Able Fence & Guard Rail, Inc. (1992), 81 Ohio

App.3d 533, 544. Also, photocopying and postage are not recoverable under Civ.R.

54(D). See Cincinnati ex rel. Simons v. Cincinnati (1993), 86 Ohio App.3d 258, 267.

And Sewell provides no authority to show that stationery is a recoverable cost under

Civ.R. 54(D). Additionally, Sewell provides no information about what constituted his

litigation expenses in the court of common pleas, court of appeals, and the Supreme

Court of Ohio. Moreover, Sewell provides no authority to support his assertion that

these expenses are recoverable under Civ.R. 54(D).

{¶16}      Finally, even assuming that there is statutory authority to support recovery of

any of Sewell’s “litigation expenses” under Civ.R. 54(D), Sewell has not shown that the

trial court abused its discretion in denying his motion. As stated above, the Supreme

Court of Ohio has made clear “that the phrase ‘unless the court otherwise directs’ grants

the [trial] court discretion to order that the prevailing party bear all or part of his or her

own costs.” Vance at 555.

{¶17}      Sewell’s claim that the Attorney General and the county prosecutor neglected

their duties to guard against encroachment by the legislature is insufficient to show that
Ross App. No. 11CA3207                                                               6


the trial court’s denial of his motion was unreasonable, arbitrary, or unconscionable.

Thus, the trial court did not abuse its discretion when it denied Sewell’s motion.

{¶18}     Accordingly, we overrule Sewell’s assignment of error and affirm the

judgment of the trial court.

                                                                JUDGMENT AFFIRMED.
Ross App. No. 11CA3207                                                             7


                                  JUDGMENT ENTRY

       It is ordered that the JUDGMENT BE AFFIRMED. Appellant shall pay the costs
herein taxed.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Ross County Court of Common Pleas to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure. Exceptions.


      Harsha, P.J. and Abele, J.: Concur in Judgment and Opinion.




                                  For the Court


                                  BY:_____________________________
                                     Roger L. Kline, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.